DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitations “the first connecting part” at Line 4 of each claim where the antecedent basis is not clear because plural - - first connecting parts - - are recited at Lines 16 - 17 of Claim 1 and Line 19 of Claim 11 and it is not known as to which one of the plural first connection parts that Claims 5 and 15 refer back to. In addition, Claims 5 and 15 recited the limitations “the touch control electrode” at Lines 4 – 5 of each claim where the antecedent basis is not clear because plural - - touch control electrodes - - are recited at Lines 11 – 13 of Claim 5 and Lines 12 – 15 of Claim 11 and it is not know as to which one of the plural touch control electrodes that Claims 5 and 15 refer back to. For purposes of examination and to expedite prosecution, the Examiner considers the above limitations as reciting - - a first connecting part - - in place of “the first connection part” and reciting - - a touch control electrode - - in place of “the touch control electrode”. Note that Claims 6 and 16 fall rejected with Claims 5 and 15, respectively, due to dependency.
Claims 6 and 16 recite the limitations “the second connecting part” at Line 2 of each claim where the antecedent basis is not clear because plural - - second connecting parts - - are recited at Lines 16 – 17 of Claim 1 and Lines 19 – 20  of Claim 11 and it is not known as to which one of plural second connecting parts that Claims 6 and 16 refer back to. For purposes of examination and to expedite prosecution, the Examiner considers the above limitations as reciting - - a second connecting part - - in place of “the second connecting part”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 – 11, and 13 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh.
Regarding Claim 1, Oh discloses “A touch control display panel, wherein the touch control display panel comprises a touch control area” (Figure 6D, Paragraph [0016], and Items 152e ‘first touch electrodes’, 154e ‘second touch electrodes’) (Notice a touch control area having first and second touch electrodes is provided on the display shown in Figure 6D)), “and a binding area disposed on a side of the touch control area” (Figure 6D, Items 176 ‘first routing pads’, 186 ‘second routing pads’ (Notice that a binding area having first and second routing pads is disposed on a side of the touch control area as described above.)), “the touch control area comprising a middle region, and left region and a right region arranged on opposite sides of the middle region” (Figure 6D (Notice that the touch control region having electrodes 152e and 154e has a middle region in the middle from left to right Figure 6D, a left region to the left of Figure 6D, and a right region to the right of Figure 6D.)), “the touch control display panel comprising: a substrate” (Figure 6A, Item 111 ‘substrate’), “a touch control layer disposed on the substrate, wherein the touch control layer is arranged on the touch control area” (Figure 6D, Paragraphs [0072] – [0073] (Notice that a third conductive layer disposed on substrate 11 provides first and second touch electrodes 152e and 154e in the touch control area as described above.)), “and the touch control layer comprises: a touch control pattern layer comprising a first touch control electrode group” (Figure 6D (Notice that leftmost column of electrodes 152 and next to last bottommost row of electrodes 154 (i.e. third from top row) create a first electrode group of the touch control pattern shown in Figure 6D.)), “and second touch control electrode group” (Figure 6D (Notice that a rightmost column of electrodes 152 (i.e. the fourth one from left to right) and bottommost row of electrodes 154 (i.e. fourth from top row) create a second electrode group.)), “which are arranged in a vertically and horizontally interlaced manner” (Figure 6D (Notice that the described above first touch electrode group and the described above second touch electrode group are arranged in a vertically and horizontally interlace manner.)), “wherein first touch control electrode group comprises at least two first touch control electrodes” (Figure 6D (Notice that at least two first touch control electrodes 152 are along a vertical direction in a leftmost column.)), “and the second touch control electrode group comprises at least two second touch control electrodes” (Figure 6D (Notice that at least two second touch control electrodes 152 are along the rightmost column.)),  “wherein each of the first touch control electrode group and the second touch electrode group is provided with two touch control wirings” (Figure 6D (Notice that the first touch control electrode groups described above has two touch control wirings (i.e. the second and third routing lines from left to right of Figure 6D) and the second touch control electrode group described above has two touch control wirings (i.e. the sixth and seventh routing lines from left to right of Figure 6D).)), “and the touch control wirings are defined into a left wiring group and a right wiring groups” (Figure 6D (Notice that the second and third routing lines as described above define a left wiring group and the sixth and seventh routing lines as described above define a right wiring group.)), “each of the touch control wirings comprises a first connecting part and a second connecting part connected with each other and arranged in the middle region” (Figure 6D (Notice that each of touch control routing wirings (i.e. the second, third, sixth, and seventh) have a first connecting part that runs in a direction from left to right of Figure 6D and a second connecting part that runs from top to bottom of Figure 6D, where the described second connection parts are electrically connected to the described first connect parts and arranged in the middle region as described above.)), “wherein the first connecting part of at least one of the touch control wiring of the left wiring group extends across at least one of the entire first touch control electrodes or the entire second touch control electrodes in the left region in a direction away from the middle region” (Figure 6D (Notice that the described first connecting part of the second touch control routing wiring extends across the entire width of at least the first touch control electrode 152 located at the leftmost and bottommost position (in other words, the bottom electrode of the leftmost column) in a direction that extends away from the middle region where the second connecting part of the second touch control routing wiring is located. Notice that the claim is met with respect to the alternative - - or - - condition.)), “and the first connecting part of at least one of the touch control wirings of the right wiring group extends across at least one of the entire first touch electrodes or the entire second touch control electrode in the right region in a direction away from the middle region” (Figure 6D (Notice that the described first connecting part of the seventh touch control routing wiring extends across the entire width of at least the first touch control electrode 152 located at the rightmost and bottommost position (in other words, the bottom electrode of the rightmost column) in a direction that extends away from the middle region where the second connecting part of the seventh touch control routing wiring is located. Notice that the claim is met with respect to the alternative - - or - - condition.)), “an insulating layer arranged on the touch control pattern layer” (Figure 6E, Item 146 ‘encapsulation layer’ (Notice that encapsulation layer 146 provides an insulating layer on the touch control pattern layer as described above.)), “a bridging layer comprising a bridge unit and the touch control wirings” (Figure 6B, Items 152b and 156/166 (Notice a layer of both first bridges 152b and routing layer conductive layers 156/166 (touch control wirings).)), “wherein the touch control wirings are led out from a side of the touch control area near the binding area” (Figure 6D (Notice that touch control routing wirings are led out from a side of the touch control area having first and second touch electrodes 152 and 154  near the binding area having first and second routing pads 176 and 186.)).
Regarding Claim 3, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein adjacent first touch control electrodes are connected through the bridge unit” (Figure 6D, Items 152, 152b (Notice that adjacent first touch control electrodes in the leftmost column are connected through a bridge unit 152b)).
Regarding Claim 4, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein each of the first touch control electrode groups and the second touch control electrode groups comprises at least two touch control electrodes which are connected with each other” (Figure 6D, Items 152 (Notice that a leftmost vertical column of electrodes 152, which are part of the first touch control electrode group, are connected to each of via bridges 152 and that a rightmost vertical column of electrodes, which are part of the second first touch control electrode group, are connected to each of via bridges 152.)),  “wherein each of the touch control wirings corresponds to one of the first touch control electrode group or the second touch control electrode group” (Figure 6D (Notice that each of the second, third, sixth, and seventh touch control routing wiring corresponds to one the above described first or second touch control electrode groups.)), “and is led out by a touch control electrode of the corresponding first touch control electrode group or the corresponding second touch control electrode group” (Figure 6D (Notice that second touch control routing wiring is led out by a corresponding leftmost electrode 154 in the third row from the top, the third touch control routing wiring is led out by a corresponding bottommost electrode 152 of the leftmost column, the sixth touch control routing wiring is led out by a corresponding bottommost electrode 152 of the right most column, and the seventh touch control routing wiring is led out by corresponding rightmost electrode 154 of the bottommost row.)).
Regarding Claim 5, Oh discloses everything claimed as applied above (See Claim 4). In addition, Oh discloses “wherein [a] first connecting part is arranged on a surface of [a] touch control electrode of the corresponding first touch electrode group or the corresponding second touch control electrode group, and the insulating layer is arranged between the second connecting part and the touch control electrode [of the corresponding first touch electrode group or the corresponding second touch control electrode group].” (Figure 6D (Notice that a first connecting part as described above for the second touch control routing wiring is on a surface of electrode 152 in the bottommost position of the leftmost column and the insulating layer 144 is between the second connecting part as described above for the second touch control routing wiring and electrode 152 in the bottommost position of the leftmost column. Notice that Claim 5 is met with respect to the alternative - - or - - condition.)).
Regarding Claim 6, Oh discloses everything claimed as applied above (See Claim 5). In addition, Oh discloses “wherein [a] second connecting part is led out from a side of the touch control area near the binding area” (Figure 6D (Notice that a second connecting part of the second touch control routing wiring is led out from a side of the touch control area near the binding area having first and second routing pads 176 and 186.)).
Regarding Claim 7, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the bridging layer is made of indium zinc oxide” (Paragraph [0069], Lines 4 – 12 (Notice that the bridging layer that creates 156, 166 and 152b is made of IZO (indium zinc oxide).)).
Regarding Claim 8, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the bridge unit and the touch control wires are insulated from each other” (Figure 6B (Notice that bridge units 152b and touch control routing wires 156/166 are insulated from each other.)).
Regarding Claim 9, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the touch control display panel further comprises a metal wiring arranged in the binding area” (Figure 6B and Paragraph [0069], Lines 4 - 12 (Notice that first and second routing pads 176 and 186 provide a metal IZO wiring in the binding area as described above.)), “and the metal wiring is arranged corresponding to the touch control wiring; wherein the touch control wiring is led out from a side of the touch control area near the binding area and is connected with the metal wiring” (Figure 6B (Notice that first and second routing pads 176 and 186 are arranged corresponding to touch control routing wiring 156 and 166, and that touch control routing wiring 156 and 166 is led out from the touch control area to be connect to first and second routing pads 176 and 186.)).
Regarding Claim 10, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein a touch control electrode of the touch control electrode groups is one of a metal grid electrode and an indium zinc oxide electrode” (Figure 6D and Paragraph [0073], Lines 3 – 11 (Notice that all control electrodes 152 and 154 making up electrode of the touch control electrode groups are made of IZO (indium zinc oxide) and  Also, notice that Claim 10 is met with respect to the “one of” condition.)).
Regarding Claim 11, Oh discloses “A touch control display apparatus (Figure 6D, Paragraph [0016], and Items 152e ‘first touch electrodes’, 154e ‘second touch electrodes’) (Notice a touch control area having first and second touch electrodes is provided on the display shown in Figure 6D)), “wherein the touch control display apparatus comprises a polarizer” (Figure 10, Item 190 ‘circularly polarizing plate’, and Paragraph [0099].)), “and a touch control display panel, and the touch control display panel comprises a touch control area” (Figure 6D (Notice a touch control area having first and second touch electrodes 152e and 154e  is provided on the display shown in Figure 6D.)), “and a binding area disposed on a side of the touch control area” (Figure 6D, Items 176 ‘first routing pads’, 186 ‘second routing pads’ (Notice that a binding area having first and second routing pads is disposed on a side of the touch control area as described above.)), “the touch control area comprising a middle region, and left region and a right region arranged on opposite sides of the middle region” (Figure 6D (Notice that the touch control region having electrodes 152e and 154e has a middle region in the middle from left to right Figure 6D, a left region to the left of Figure 6D, and a right region to the right of Figure 6D.)), “the touch control display panel comprising: a substrate” (Figure 6A, Item 111 ‘substrate’), “a touch control layer disposed on the substrate, wherein the touch control layer is arranged on the touch control area” (Figure 6D, Paragraphs [0072] – [0073] (Notice that a third conductive layer disposed on substrate 11 provide first and second touch electrodes 152e and 154e in the touch control area as described above.)), “and the touch control layer comprises: a touch control pattern layer comprising a first touch control electrode group” (Figure 6D (Notice that leftmost column of electrodes 152 and next to last bottommost row of electrodes 154 (i.e. third from top row) create a first electrode group of the touch control pattern shown in Figure 6D.)), “and second touch control electrode group” (Figure 6D (Notice that a rightmost column of electrodes 152 (i.e. the fourth one from left to right) and bottommost row of electrodes 154 (i.e. fourth from top row) create a second electrode group.)), “which are arranged in a vertically and horizontally interlaced manner” (Figure 6D (Notice that the described above first touch electrode group and the described above second touch electrode group are arranged in a vertically and horizontally interlace manner.)), “wherein the first touch control electrode group comprises at least two first touch control electrodes” (Figure 6D (Notice that at least two first touch control electrodes 152 are along a vertical direction in a leftmost column.)), “and the second touch control electrode group comprises at least two second touch control electrodes” (Figure 6D (Notice that at least two second touch control electrodes 152 are along the rightmost column.)),  “wherein each of the first touch control electrode group and the second touch electrode group is provided with at most two touch control wirings” (Figure 6D (Notice that the first touch control electrode groups described above has two touch control wirings at most (i.e. the second and third routing lines from left to right of Figure 6D) and the second touch control electrode group described above has two touch control wirings at most (i.e. the sixth and seventh routing lines from left to right of Figure 6D).)), “and the touch control wirings are defined into a left wiring group and a right wiring group” (Figure 6D (Notice that the second and third routing lines as described above define a left wiring group and the sixth and seventh routing lines as described above define a right wiring group.)), “each of the touch control wirings comprises a first connecting part and a second connecting part connected with each other and arranged in the middle region” (Figure 6D (Notice that each of touch control routing wirings (i.e. the second, third, sixth, and seventh) have a first connecting part that runs in a direction from left to right of Figure 6D and a second connecting part that runs from top to bottom of Figure 6D, where the described second connection parts are electrically connected to the described first connect parts and arranged in the middle region as described above.)), “wherein the first connecting part of at least one of the touch control wiring of the left wiring group extends across at least one of the entire first touch control electrodes or the entire second touch control electrodes in the left region in a direction away from the middle region” (Figure 6D (Notice that the described first connecting part of the second touch control routing wiring extends across the entire width of at least the first touch control electrode 152 located at the leftmost and bottommost position (in other words, the bottom electrode of the leftmost column) in a direction that extends away from the middle region where the second connecting part of the second touch control routing wiring is located. Notice that the claim is met with respect to the alternative - - or - - condition.)), “and the first connecting part of at least one of the touch control wirings of the right wiring group extends across at least one of the entire first touch electrodes or the entire second touch control electrode in the right region in a direction away from the middle region” (Figure 6D (Notice that the described first connecting part of the seventh touch control routing wiring extends across the entire width of at least the first touch control electrode 152 located at the rightmost and bottommost position (in other words, the bottom electrode of the rightmost column) in a direction that extends away from the middle region where the second connecting part of the seventh touch control routing wiring is located. Notice that the claim is met with respect to the alternative - - or - - condition.)), “an insulating layer arranged on the touch control pattern layer” (Figure 6E, Item 146 ‘encapsulation layer’ (Notice that encapsulation layer 146 provides an insulating layer on the touch control pattern layer as described above.)), “a bridging layer comprising a bridge unit and the touch control wirings” (Figure 6B, Items 152b and 156/166 (Notice a layer of both first bridges 152b and routing layer conductive layers 156/166 (touch control wirings).)), “wherein the touch control wiring is led out from one side, close to the binding area, of the touch control area.” (Figure 6D (Notice that touch control wirings 156 and 166 are led out from a side of the touch control area having first and second touch electrodes 152 and 154 near the binding area having first and second routing pads 176 and 186.)).
Regarding Claim 13, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein adjacent first touch control electrodes are connected through the bridge unit” (Figure 6D, Items 152, 152b (Notice that adjacent first touch control electrodes in the leftmost column are connected through a bridge unit 152b)).
Regarding Claim 14, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein each of the first touch control electrode groups and the second touch control electrode groups comprises at least two touch control electrodes which are connected with each other” (Figure 6D, Items 152 (Notice that a leftmost vertical column of electrodes 152, which are part of the first touch control electrode group, are connected to each of via bridges 152 and that a rightmost vertical column of electrodes, which are part of the second first touch control electrode group, are connected to each of via bridges 152.)),  “wherein each of the touch control wirings corresponds to one of the first touch control electrode group or the second touch control electrode group” (Figure 6D (Notice that each of the second, third, sixth, and seventh touch control routing wiring corresponds to one the above described first or second touch control electrode groups.)), “and is led out by a touch control electrode of the corresponding first touch control electrode group or the corresponding second touch control electrode group” (Figure 6D (Notice that second touch control routing wiring is led out by a corresponding leftmost electrode 154 in the third row from the top, the third touch control routing wiring is led out by a corresponding bottommost electrode 152 of the leftmost column, the sixth touch control routing wiring is led out by a corresponding bottommost electrode 152 of the right most column, and the seventh touch control routing wiring is led out by corresponding rightmost electrode 154 of the bottommost row.)).
Regarding Claim 15, Oh discloses everything claimed as applied above (See Claim 14). In addition, Oh discloses “wherein [a] first connecting part is arranged on a surface of [a] touch control electrode of the corresponding first touch electrode group or the corresponding second touch control electrode group, and the insulating layer is arranged between the second connecting part and the touch control electrode [of the corresponding first touch electrode group or the corresponding second touch control electrode group].” (Figure 6D (Notice that a first connecting part as described above for the second touch control routing wiring is on a surface of electrode 152 in the bottommost position of the leftmost column and the insulating layer 144 is between the second connecting part as described above for the second touch control routing wiring and electrode 152 in the bottommost position of the leftmost column. Notice that Claim 5 is met with respect to the alternative - - or - - condition.)).
Regarding Claim 16, Oh discloses everything claimed as applied above (See Claim 15). In addition, Oh discloses “wherein [a] second connecting part is led out from a side of the touch control area near the binding area” (Figure 6D (Notice that a second connecting part of the second touch control routing wiring is led out from a side of the touch control area near the binding area having first and second routing pads 176 and 186.)).
Regarding Claim 17, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein the bridging layer is made of indium zinc oxide” (Paragraph [0069], Lines 4 – 12 (Notice that the bridging layer that creates 156, 166 and 152b is made of IZO (indium zinc oxide).)).
Regarding Claim 18, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein the bridge unit and the touch control wires are insulated from each other” (Figure 6B (Notice that bridge units 152b and touch control wires 156/166 are insulated from each other.)).
Regarding Claim 19, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein the touch control display panel further comprises a metal wiring arranged in the binding area” (Figure 6B and Paragraph [0069], Lines 4 - 12 (Notice that first and second routing pads 176 and 186 provide a metal IZO wiring in the binding area as described above.)), “and the metal wiring is arranged corresponding to the touch control wiring; wherein the touch control wiring is led out from a side of the touch control area near the binding area and is connected with the metal wiring” (Figure 6B (Notice that first and second routing pads 176 and 186 are arranged corresponding to touch control routing wiring 156 and 166, and that touch control routing wiring 156 and 166 is led out from the touch control area to be connect to first and second routing pads 176 and 186.)).
Regarding Claim 20, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein a touch control electrode of the touch control electrode groups is one of a metal grid electrode and an indium zinc oxide electrode” (Figure 6D and Paragraph [0073], Lines 3 – 11 (Notice that all control electrodes 152 and 154 making up electrode of the touch control electrode groups are made of IZO (indium zinc oxide) and  Also, notice that Claim 10 is met with respect to the “one of” condition.)).

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed June 07, 2022 have been fully considered.
	First, the amendments to each of Claims 4, 7, 14, and 17 have overcome the Objections to Claims 4 – 7 and 14 – 17 as set forth and made of record in the Office Action mailed March 28, 2022.
	Second, the amendments to each of Claims 4, 5, 14, and 15 have overcome the previous 35 U.S.C. 112(b) rejections of Claims 4 – 6 and 14 – 16 as set forth and made of record in the Office Action mailed March 28, 2022.
	Finally, the Examiner disagrees that “[as] the Oh reference does not disclose each and every one of the elements of the disclosure of the subject patent application, as claimed in amended claim 1, it cannot anticipate the present invention” (REMARKS, Page 11, Lines 12 – 14). The Examiner disagrees because of the reasoning set forth in the rejection of Claim 1 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 09, 2022